C. A. 2d Cir. [Certiorari granted, 489 U. S. 1064.] Motion of petitioner in No. 88-854 for divided argument and for additional time for oral argument denied. Motion of petitioner in No. 88-856 for divided argument and for additional time for oral argument denied. Motion of petitioners in No. 88-870 for divided argument and for additional time for oral argument denied. Motion of respondents Yonkers Branch National Association for the Advancement of Colored People et al. for divided argument and for additional time for oral argument denied.